Stockton, J.
The error assigned is, that the District Court sustained defendants’ motion to nonsuit the plaintiff, and rendered judgment for defendants. There has been no appearance in this court for- the qppellantj and the argument, on the part of the defendants, has been confined to the ques; tion of power in dm court to direct a nonsuit- Qn that point, yre do not entertain any dpub.t. Rut thg question in this case is, whether jhe power was properly exercised by the District Court ? The motion, as appears from the hid of exceptions, was based on the alleged insufficiency of the evidence to convict jhe defendants. It is, shown.that defend; ants entered qpqq the premises in plaintiff’s possession, and cut down and hauled off a number of trees, “ whereby plaintiff was damaged.” It was proper, we think, for this evidence to have gone to the jury, and to have been passed *216upon by them. If the defence rested on the fact, that one of defendants was the owner of the premises, and had leased the same to plaintiff, and still claimed and exercised the right to cut timber off the land, and that plaintiff was not thereby damaged; the safer, and more approved course would have been, to have submitted the cause to the decision of the jury, with instructions as to the law, in its application and bearing upon the rights of the parties. Being as we are, left to conjecture, as to the reasons of the court for ordering the non-suit, we can only say, that it appears to us, that the plaintiff under the evidence, was entitled to at least nominal damages, and, so judging, we are of opinion, that defendants’ motion was improperly sustained. The judgment of the District Court, will, therefore, be reversed, and cause remanded.